Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 4-5) filed on 10/27/2020.
Regarding claim 1, In addition to Applicant’s remarks filed on 10/27/2020, the
closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of  “…,the plurality of transmitters being arranged symmetrically with respect to a reference position such that the plurality of transmitters are configured to compensate for a non-uniformity of directivities and of the transmission of the radio waves;
a plurality of receivers configured to receive the radio waves transmitted from the plurality of transmitters; and
a processor configured to estimate a position of the transmission device based on reception strengths of the received radio waves.”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
Claims 2-7 are allowable based on their dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645